In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00135-CV


                      ROBERT MICHAEL PHILIPPS, APPELLANT

                                            V.

            CYNTHIA JANE JACKSON AND WADE JACKSON, APPELLEES

                          On Appeal from the 181st District Court
                                   Randall County, Texas
              Trial Court No. 78,523-B, Honorable David L. Gleason, Presiding

                                     January 6, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant Robert Michael Philipps, proceeding pro se, appeals from the trial court’s

judgment. Philipps’ brief was due November 22, 2021, but was not filed. By letter dated

November 29, 2021, we notified Philipps that the appeal was subject to dismissal for want

of prosecution, without further notice, if a brief was not received by December 9. To date,

Philipps has neither filed a brief nor contacted this Court about the matter.
       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                     Per Curiam




                                           2